Citation Nr: 0420437	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  97-20 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision issued by the St. Louis, 
Missouri, Regional Office of the Department of Veterans 
Affairs (VA), which denied service connection for a low back 
disability.  Appeal to the Board was perfected.  After two 
Board remand orders subsequent to the April 1997 rating 
decision, this claim is again before the Board for appellate 
consideration.  

The veteran was notified of his right to a personal hearing 
before a Veterans Law Judge of the Board.  The veteran 
elected to have a hearing at the RO in lieu of a Board 
hearing.  The transcript of the April 2002 RO hearing is of 
record.  


FINDINGS OF FACT

1.  There is no medical evidence showing a causal link 
between the current low back disorder and the reported back 
injury in active duty, or any other incident in active 
service.  

2.  Degenerative/arthritic changes in the low back were first 
noted in medical evidence dated many decades after discharge 
from active duty.  


CONCLUSION OF LAW

The veteran's low back disorder, to include degenerative 
changes in the low back, was not incurred in, or aggravated 
by, active service.  Nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        
  
In the present case, the Board finds that the RO has 
satisfied its obligations under the VCAA.  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  The 
veteran was notified of the VCAA in the RO's January 2001 
letter, sent about two months after enactment of the law. The 
letter explained VA's duty to assist, and advised the veteran 
that the law was enacted during the appeal period and that 
additional evidence, as specified in the letter, was needed 
to continue with appeal.  The record shows that the RO sent 
the veteran another letter in July 2003 explaining the status 
of the claim, and what specified evidence is in the file and 
what else is needed, what VA's and veteran's respective 
responsibilities are in claim development, what VA's duties 
are under VCAA, and what the RO would continue to do to 
assist in claim development.  Further, through the Statement 
of the Case (SOC), and Supplemental SOCs (SSOCs), the veteran 
had ample notice of what evidence and information are needed 
to establish entitlement to disability benefits on a service 
connection claim and the reasons for denial.  Moreover, the 
March 2004 SSOC set forth VA regulations pertaining to the 
duty to assist (38 C.F.R. § 3.159).       

The Board notes that the initial VCAA letter was sent in 
January 2001, and that the AOJ decision on appeal was issued 
in April 1997.  The January 2001 letter also did not 
specifically ask for "any evidence" or "all evidence" 
related to the issue on appeal.  The Board finds, however, 
that, at most, these technical defects amount to harmless 
error in this case.  

As for the timing of the VCAA letter, it is noted that VCAA 
was enacted well after the April 1997 rating decision being 
appealed, and that the veteran was notified of VCAA enactment 
two months after the President signed the VCAA into law, but 
well before VA implementing regulations became effective.  
Here, a pre-AOJ-adjudication VCAA notice was simply not 
possible, as the law was not even in existence when the AOJ 
decision was issued.  This case is therefore distinguishable 
from one in which the AOJ decision being appealed was issued 
after the enactment of VCAA and VCAA notice was sent after 
such a decision.  In this connection, it is noted that the 
Pelegrini Court explicitly stated in its June 24, 2004 
decision that, notwithstanding the requirement that a valid 
VCAA notice be provided before the AOJ decision, "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets the Court's Pelegrini 
decision and discussion therein not to mean that all VCAA 
notices issued after the AOJ decision on appeal are void ab 
initio; rather, the intent and purpose of the law are to 
provide a valid VCAA notice before the initial AOJ decision 
to ensure full and fair development of the case, but that a 
case-by-case evaluation may be necessary in cases where, as 
here, the VCAA did not even exist until after the AOJ 
decision on appeal was issued.      

As for non-use of words such as "any" or "all" in the 
January 2001 letter, it appears that, by the time the letter 
was sent, a significant portion of claim development had 
taken place in the four-year period between the filing of the 
claim and the enactment of VCAA.  In fact, appeal had been 
perfected as early as in September 1997.  The veteran was 
given a compensation and pension (C&P) examination as well, 
before January 2001.  Private medical and lay evidence had 
been associated with the file.  The Board is of the opinion 
that open-ended inquiries using words such as "give us 
everything you have," under the facts of this case, likely 
would have been more appropriate at the beginning of claim 
development.  Here, because a significant portion of 
development apparently had taken place well before the VCAA 
letter was sent, the RO specifically explained in the letter 
what additional evidence was needed and the reasons therefor.  
In any event, it is noted that the second letter, sent in 
July 2003, provided a status of the claim and asked the 
veteran to send the RO "any evidence or information" 
pertaining to the claim.  Moreover, after the January 2001 
VCAA letter was sent, a Board remand order dated in August 
2002 directed that further evidentiary development be 
undertaken, and that the directives therein appear to have 
been have been completed.  

As for the duty to assist, it is noted that the RO obtained 
relevant medical and lay evidence, Social Security 
Administration (SSA) records, the veteran's written 
statements, and the RO hearing transcript, and associated 
them with the claims folder.  The veteran was given 
appropriate VA C&P examinations, and the resulting reports 
are in the record.  

It is further noted that the veteran's representative argues 
that a remand is in order for RO readjudication based upon 
purportedly inadequate compliance with VCAA, and in 
particular, the purportedly inadequate notice.  As amply 
discussed above, having considered the entire record, the 
Board finds that the veteran had adequate notice of VCAA and 
that all reasonable means of assistance have been explored.  
Lay and medical evidence, including SSA medical records, have 
been obtained, C&P examinations were completed, and the 
veteran had an opportunity to testify.  It also is noted that 
two prior Board remand orders directed additional 
development, and more information and evidence were obtained 
as a result of these orders.  Nothing in the record suggests 
that there is additional relevant evidence that has not been 
associated with the file.  Remanding this case yet another 
time under the facts of this case likely would benefit the 
veteran little, if at all; rather, it could be of disservice 
to the veteran here by further delaying appellate action, in 
which the Board reviews the entire record.    

In light of all of the foregoing, the Board concludes that VA 
has satisfied both duties to notify and assist.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection 

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred therein).  Also, service 
connection is granted for a disorder or disease diagnosed 
after discharge when the evidence establishes incurrence in 
service.  38 C.F.R. § 3.303(d) (2003).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifested to a compensable 
degree (10 percent) within one year after active service even 
without evidence of their incurrence in service.  It is noted 
that arthritis is among the chronic diseases for which 
presumptive service connection is available, as evidence 
warrants.  See 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

III.  Evidence

The veteran contends that he had two back injuries in 
service.  The first reportedly occurred in 1954 while riding 
in a military ambulance vehicle.  The second reportedly 
occurred when he slipped and fell in the shower.  He stated 
that he was treated at a Naval hospital in Key West, Florida, 
in 1955 for back problems resulting from this incident.  See, 
e.g., application for disability benefits, received in 
November 1996.  The veteran also testified at an RO hearing 
held in April 2002.  The hearing transcript indicates that he 
reportedly fell down the stairs in service, fractured his 
vertebra, and was treated for back problems shortly after 
discharge. However, the record indicates that the veteran 
could not obtain these medical records as they are no longer 
available due to their age.  
 
Service medical records document one instance in May 1954 in 
which the veteran reported having had low back pain at L3 of 
the spine after a 1953 fall.  The veteran complained of back 
pain when bending over or lifting heavy objects.  The May 
1954 record merely notes the veteran's report of the prior 
back problem, as the reason for which he was seen at that 
time was for apparently unrelated complaints leading to a 
diagnosis of hepatitis.  No treatment for the back is 
documented, and no diagnosis was rendered.  The enlistment 
report of medical history and medical examination report, 
dated in August 1951, and the separation medical examination 
report, dated in August 1955, indicate normal clinical 
findings for the spine and musculoskeletal system.  Nowhere 
in these records did the veteran report a pre-existing back 
problem.  It is noted that there is no separation report of 
medical history.  Nothing in the service medical records 
documents the veteran's report of an ambulance accident in 
1954, or the fractured vertebra.  Finally, there is an annual 
examination report for the U.S. Naval Reserve, dated in early 
1956, which states nothing about a back problem.        

The record also includes Key West Naval hospital records 
dated within the active duty period, which show that the 
veteran was hospitalized for approximately 12 days for 
infectious hepatitis.  He complained of low back pain at that 
time.  A May 1954 X-ray report notes a normal spine, except 
for a straightening of the lumbar curve.

As for post service evidence, the record includes two 
layperson statements submitted on the veteran's behalf.  The 
first, received in May 2002, is authored by the veteran's 
spouse.  She stated that the veteran told her about the in-
service back injury and that he was treated by several 
doctors in the early years of her marriage to the veteran, 
which occurred in 1957.  The second, received in December 
1996, is authored by Mr. R. F. W., who had served in active 
duty with the veteran.  He stated that he had been 
hospitalized with the veteran because they both had 
hepatitis.  He recalled that the veteran complained of low 
back pain shortly after falling in the shower in the 
hospital.    

As for post-service medical records, the record includes 
notes from private medical professionals, including 
chiropractic care reports, documenting several complaints of 
low back pain between 1967 and 1979.  They, however, do not 
indicate specific diagnoses or an opinion as to etiology.

A VA radiology report of the lumbosacral and lumbar spine, 
dated in October 1996, shows significant degeneration of the 
L5-S1 disc with narrowing, sclerosis, and facet joint 
arthritis.

A December 1996 letter from Dr. J. R. B., a private 
physician, indicates that the veteran was first seen in 
October 1985 with complaints of low back and leg pain 
radiating down to the knee.  He reportedly was treated "on 
and off" since then through October 1996 for these 
complaints.  Again, there is no evidence as to what specific 
diagnosis was rendered by this physician, or as to etiology.     

An August 2000 VA examination report provides that the 
veteran has low back pain with minimal radiculopathy and 
positive straight leg raise signs.  A review of diagnostic 
test results did not reveal evidence of a previous fracture 
that later had healed.  The examiner's opinion was that it is 
not likely that the veteran's back problems are related to an 
in-service slip-and-fall in the 1950s.   

A March 2001 report of a bone scan conducted at a private 
facility upon complaints of back, shoulder, and bilateral 
knee pain, shows degenerative joint and disc disease.  
 
October 2001 report of a private physician indicates 
assessment of retrolisthesis at L5 on S1 and mechanical low 
back pain.  The veteran received a lumbar epidural steroid 
injection.  

A September 2003 VA examination report resulted in an 
assessment that the reported low back pain is likely due to 
degenerative disc disease, but no definite diagnosis was 
rendered and no opinion was given as to whether a causal link 
exists between back pain and/or possible degenerative disc 
disease and active service.  A September 2003 VA X-ray report 
states, however, that there is no evidence of acute fracture 
or dislocation, and that the veteran has degenerative disc 
disease at multiple levels in the lumbar spine, but mostly at 
L4-5 and L5/S1 levels.  Also noted was loss of the normal 
lumbar lordosis with grade 1 posterior listhesis at L5 on S1.  

The February 2004 VA compensation & pension (C&P) examination 
report indicates that the veteran reported chronic low back 
pain with radiculopathy.  The VA examiner reviewed an October 
2000 VA magnetic resonance imaging (MRI) report, which showed 
mild retrolisthesis of L5 on S1, some degenerative changes to 
L4-5 and L5-S1, and minimal disc bulging.  Also noted was 
hypertrophy at L3-L4, L4-L5, with no canal narrowing.  Also 
reviewed was the May 1954 X-ray of the back, which 
essentially yielded negative results, other than a 
straightening of the lumbar spine.  February 2004 VA X-rays 
showed no evidence of fracture or spondylolisthesis.  There 
was, however, minimal disc space narrowing at the L5-S1 
level.  There were minimal osteophytes at several lumbar 
vertebral bodies.  The radiologist's impression was that the 
veteran has degenerative disc disease at L5/S1 and 
spondyloarthropathy of the lumbar spine.  

The VA C&P examiner opined that it was unlikely that current 
back problems were the result of disc herniation or a 
compressive lesion.  He concluded that it was most likely a 
myofascial back pain syndrome in combination with some 
degenerative disc disease.  He opined that it was unlikely 
that these symptoms were the result of a 1954 back injury, as 
there is no evidence of acute injury at the time to the bony 
anatomy, and because the 1954 X-ray was negative except for 
the straightening of the lumbar spine.  See February 2004 
examination report.  

IV.  Analysis

The Board first addresses the veteran's own allegations as to 
the etiology of the claimed back problems and the layperson 
statements.  The veteran's wife certainly is qualified to 
report what her husband told her about the purported back 
problems and that he had medical treatment therefor many 
years ago, shortly after service.  However, she is not shown 
to be a medical professional qualified to opine on an 
etiological, or causal, relationship between an in-service 
event and current medical disorder or disease.  Nor is lay 
evidence that medical attention was given shortly after 
discharge proof that some in-service incident did in fact 
cause an injury for which service connection is warranted.  
The law is clear that, although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or etiology (medical causation).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

It also is noted that the veteran states that Mr. R. F. W.'s 
statement should be considered an expert medical opinion as 
Mr. R. F. W. was a hospital corpsman at the time of the 1954 
back injury.  See June 1997 notice of disagreement.  Mr. R. 
F. W.'s statement essentially was that he had personal 
knowledge of the veteran's slip-and-fall injury and 
complaints of back pain thereafter.  For the purposes of 
establishing medical causation, it is irrelevant whether Mr. 
R. F. W. was a hospital corpsman in 1954, unless he his shown 
to be a physician or other qualified medical professional who 
examined the veteran and opined as to causation, either in or 
after service.  Thus, his statement is that of a layperson 
and cannot be considered an expert medical opinion.      
 
Second, with respect to evidence of the claimed back 
disability and its etiology, the Board concedes that the 
service medical evidence corroborates the veteran's statement 
that he injured his back in service.  Whether or not he had a 
back injury in service is not in dispute (however, the 
reported fall down the stairs and the ambulance accident, 
however, are not documented in any medical evidence).  
Medical records dated within the active duty period show one 
report in service of low back pain due to injury, with no 
evidence of a diagnosis or treatment.  X-rays taken in 1954 
X-ray report essentially showed a normal spine, except for a 
straightening of the lumbar curve.  It is noted that the 
veteran alleges he fractured vertebra in service, but no 
medical records corroborate it.  In fact, a VA medical 
examiner specifically stated that he saw no evidence of an 
old fracture in the vertebra that subsequently had healed.  
See August 2000 VA medical records.  It also is noted that a 
Naval Reserve examination in early 1956 noted normal findings 
for the musculoskeletal system.  Thus, the preponderance of 
the evidence, at least that pertaining to the in-service 
injury (as opposed to post-service medical findings), would 
suggest that the in-service injury may not have been a severe 
and acute one.             

Nonetheless, the Board would grant service connection if 
there were competent medical opinion rendered after service 
showing a causal link between the in-service back injury and 
current back problems.  No such opinion is of record.  It is 
noted that while there is evidence of treatment for the back 
after discharge, the earliest such evidence is dated some 
twelve years after service, and no private physician opined 
on medical causation.  In fact, these private medical records 
do not even show specific diagnoses of the back problems; the 
earliest post-service evidence of a specific diagnosis is 
found in VA diagnostic testing records in 1996, showing 
degeneration of the L5-S1 disc with narrowing, sclerosis, and 
facet joint arthritis.  More than one VA medical examiner 
opined since 2000 that the veteran's back problems are not 
likely related to an injury from almost five decades ago.  
See August 2000 and February 2004 VA medical examination 
records.  

With no other competent medical opinion contradicting the 
above medical findings on the issue of a causal link, the 
Board must find that the preponderance of the evidence is 
against the claim.  It is specifically noted that the 
evidence of record does not support a finding of presumptive 
service connection for degenerative or arthritic changes in 
the low back, as the earliest diagnostic evidence of such is 
not dated within one year after discharge from active 
service.  Because the preponderance of evidence is against 
the claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).     









ORDER

Service connection for a low back disorder is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



